Case 1:17-cv-08065-RA-JLC Document 91-2 Filed 11/16/18 Page 1 of 3




                     Exhibit B
                Case 1:17-cv-08065-RA-JLC Document 91-2 Filed 11/16/18 Page 2 of 3


Melzer, Nicholas B (DEN - X56552, LAX - X52496)

From:                                Harder, Jeffrey (CA - British Columbia) <jharder@deloitte.ca>
Sent:                                Tuesday, October 2, 2018 5:51 PM
To:                                  Melzer, Nicholas B (DEN - X56552)
Cc:                                  Leland, Thomas D (DEN - X56643)
Subject:                             RE:Request Deloitte's 8/3/15 Valuation of CC&V for Newmont


Mr. Melzer:

I will refer this to our legal group for their review and then revert.

Best,

D. Jeffrey Harder, FCPA, FCA, FCBV
Partner| Financial Advisory
Deloitte LLP
2800,1055 Dunsmuir Street, Vancouver, British Columbia, V7X 1P4, Canada
D: +1 (604) 640 3170 | M: +1 (604) 812 6716
jharder@deloitte.ca | deloitte.ca




LinkedIn | Facebook | Twitter | YouTube

Please consider the environment before printing.




From: Nicholas.Melzer@hklaw.com <Nicholas.Melzer@hklaw.com>
Sent: Tuesday, October 2, 2018 14:39
To: Harder, Jeffrey (CA - British Columbia) <jharder@deloitte.ca>
Cc: Thomas.Leland@hklaw.com
Subject: Request re: Deloitte's 8/3/15 Valuation of CC&V for Newmont

Mr. Harder,

Please see the attached correspondence regarding Deloitte’s August 3, 2015 valuation of the Cripple Creek and Victor
Gold Mining Company for Newmont USA Limited.

Regards,

Nicholas Melzer | Holland & Knight
Partner
Holland & Knight LLP
400 South Hope Street, 8th Floor | Los Angeles, California 90071
Phone 213.896.2496 | Fax 213.896.2450
nicholas.melzer@hklaw.com | www.hklaw.com
(*Practice in Colorado temporarily authorized pending admission under C.R.C.P. 205.6.)
________________________________________________
Add to address book | View professional biography


                                                              1
                  Case 1:17-cv-08065-RA-JLC Document 91-2 Filed 11/16/18 Page 3 of 3




NOTE: This e-mail is from a law firm, Holland & Knight LLP (“H&K”), and is intended solely for the use of the individual(s) to whom it is
addressed. If you believe you received this e-mail in error, please notify the sender immediately, delete the e-mail from your computer and
do not copy or disclose it to anyone else. If you are not an existing client of H&K, do not construe anything in this e-mail to make you a client
unless it contains a specific statement to that effect and do not disclose anything to H&K in reply that you expect it to hold in confidence. If
you properly received this e-mail as a client, co-counsel or retained expert of H&K, you should maintain its contents in confidence in order to
preserve the attorney-client or work product privilege that may be available to protect confidentiality.


Confidentiality Warning:

This message and any attachments are intended only for the use of the intended recipient(s), are confidential,
and may be privileged. If you are not the intended recipient, you are hereby notified that any review,
retransmission, conversion to hard copy, copying, circulation or other use of this message and any attachments
is strictly prohibited. If you are not the intended recipient, please notify the sender immediately by return e-
mail, and delete this message and any attachments from your system. Thank You

If you do not wish to receive future commercial electronic messages from Deloitte, forward this email to
unsubscribe@deloitte.ca

Avertissement de confidentialité:

Ce message, ainsi que toutes ses pièces jointes, est destiné exclusivement au(x) destinataire(s) prévu(s), est
confidentiel et peut contenir des renseignements privilégiés. Si vous n’êtes pas le destinataire prévu de ce
message, nous vous avisons par la présente que la modification, la retransmission, la conversion en format
papier, la reproduction, la diffusion ou toute autre utilisation de ce message et de ses pièces jointes sont
strictement interdites. Si vous n’êtes pas le destinataire prévu, veuillez en aviser immédiatement l’expéditeur en
répondant à ce courriel et supprimez ce message et toutes ses pièces jointes de votre système. Merci.

Si vous ne voulez pas recevoir d’autres messages électroniques commerciaux de Deloitte à l’avenir, veuillez
envoyer ce courriel à l’adresse unsubscribe@deloitte.ca




                                                                        2
